Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Priority

               Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

 Information Disclosure Statement

              The references cited on a Form PTO 1449 have been considered.

Specification

            The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Double Patenting

              The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Application/Control Number: 16/991,482 Page 3 Art Unit: 2853 A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
* Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,449,772; and over claims 1-13 of U.S. Patent No. 11,148,426. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims fully encompass applicant's instantly claimed invention. 

Citation of Pertinent Prior Art 

           The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. These prior art references (US Pat. 8,192,003; US Pub. 2016/0031224) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention. These references should be reviewed. 

Allowable Subject Matter

             Claims 1-5 and 14-15 would be allowable if provided a Terminal disclaimer. These claims would be allowable because the prior art references of record fail to teach or suggest a liquid container configured to be mounted to and removed from a case of a liquid ejection apparatus including, when directions parallel to a gravity direction are Z directions, a direction of the Z directions which is the same as the gravity direction is a +Z direction, a direction of the Z directions opposite to the gravity direction is a −Z direction, directions intersecting the Z directions are Y directions, one direction of the Y directions is a +Y direction and another direction of the Y directions is a −Y direction, directions orthogonal to the Z directions and the Y directions are X directions, one direction of the X directions is a +X direction and another direction of the X directions is a −X direction: a case storage portion; a case configured to move along the +Y direction to thereby be inserted into the case storage portion, the case including a case-side fixing structure; an apparatus-side fixing structure configured to engage with the case-side fixing structure to restrict movement of the case toward the −Y direction while a force facing the −Z direction side is applied to the case in a case storage state in which the case is mounted to the case storage portion; a liquid introduction portion positioned on an end of the case storage portion on the +Y direction side; and an apparatus-side electrical connection unit positioned on the +Y direction side of the case storage portion, the liquid container comprising a connection member that is positioned on an end on the +Y direction side when the liquid container is in a mounting state in which the liquid container is mounted to the liquid ejection apparatus, wherein the apparatus-side fixing structure and the container-side electrical connector are provided at positions at which the apparatus-side fixing structure and the container-side electrical connector at least partially overlap when viewed from the Z directions in a posture in the mounting state, and wherein, in the posture in the mounting state, a width of the liquid container in the Z directions is smaller than a width of the liquid container in the Y directions and a width of the liquid container in the X directions in the combination as claimed.

              Claims 6-13 would be allowable if provided a Terminal disclaimer. These claims would be allowable because the prior art references of record fail to teach or suggest a liquid ejection system comprising a liquid ejection apparatus and a liquid container, the liquid ejection system comprising, when a direction parallel to a gravity direction are Z directions, a direction of the Z directions which is the same as the gravity direction is a +Z direction, a direction of the Z directions opposite to the gravity direction is a −Z direction, directions intersecting the Z directions are Y directions, one direction of the Y directions is a +Y direction and another direction of the Y directions is a −Y direction, directions orthogonal to the Z directions and the Y directions are X directions, one direction of the X directions is a +X direction and another direction of the X directions is a −X direction: an apparatus-side fixing structure configured to engage with a case-side fixing structure to restrict movement of the case toward the −Y direction while a force facing the −Z direction side is applied to the case in a case storage state in which the case is mounted to the case storage portion; and an apparatus-side electrical connection unit positioned on the +Y direction side of the case storage portion; wherein the apparatus-side fixing structure and the container-side electrical connector are provided at positions at which the apparatus-side fixing structure and the container-side electrical connector at least partially overlap when viewed from the Z directions in a posture in the mounting state, and wherein, in the posture in the mounting state, a width of the liquid container in the Z directions is smaller than a width of the liquid container in the Y directions and a width of the liquid container in the X directions in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
            Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853